*314OPINION

Per Curiam:

In 1976, the parties obtained a divorce and were awarded joint legal custody of their two minor children. Subsequently, appellant moved to modify the divorce decree to obtain sole custody of the children. The district court, relying solely on the “tender years” doctrine announced in Peavey v. Peavey, 85 Nev. 571, 460 P.2d 110 (1969), granted custody to respondent.
Although appellant attacks the validity and constitutionality of Peavey, we need not, and therefore do not, consider his contentions. In Adams v. Adams, 86 Nev. 62, 464 P.2d 458 (1970), we ruled that the standards set forth in Murphy v. Murphy, 84 Nev. 710, 447 P.2d 664 (1968), govern modification of child custody and Peavey was not controlling in such circumstances.
Accordingly, we reverse the district court order and remand the case for proceedings, consistent with this opinion. See Murphy v. Murphy, supra.